



Exhibit 10.1


NetScout Systems, Inc.
Summary of Non-Employee Director Compensation
Effective as of October 25, 2016, non-employee directors are compensated $60,000
annually for their services and do not receive any additional compensation for
any regular Board meeting attended. The lead non-employee director receives an
additional annual retainer of $35,000. Non-employee directors will receive
$15,000 annually for serving on the Audit Committee, $10,000 annually for
serving on the Compensation Committee, $6,000 annually for serving on the
Nominating and Corporate Governance Committee, and $6,000 for serving on the
Finance Committee. In addition, directors who are chairpersons of a particular
committee are also given additional annual compensation of $15,000 for the Audit
Committee, $10,000 for the Compensation Committee, $6,000 for the Nominating and
Corporate Governance Committee, and $6,000 for the Finance Committee.
Non-employee directors are also reimbursed for their reasonable out-of-pocket
expenses incurred in attending meetings of the Board or of any committee and for
attendance at approved director education programs.
Non-employee directors are also each granted annual equity-based awards in the
form of restricted stock units in the amount of $140,000. These restricted stock
unit awards vest 100% on the date of our annual meeting provided that during
such year, such director attends at least 75%, collectively, of the meetings of
the Board and any committee of the Board of which such director is a member. In
the event that the foregoing attendance requirements are not met, then 100% of
these restricted stock units will vest on the third anniversary of the date of
grant. No other equity awards are given to our non-employee directors.






